        Case 1:19-cv-04821-LAP Document 80 Filed 07/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



M & R CAPITAL MANAGEMENT, INC.,
                                                19 Civ. 4821 (LAP)
               Plaintiff,
                                                       ORDER
        -versus-

THE CURCHIN GROUP, LLC, et al.

               Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Plaintiff’s request for a pre-motion

conference in anticipation of a motion to compel The Curchin

Group, LLC and Robert C. Fouratt, CPA (together, the “Curchin

Defendants”) to produce documents relating to the years 2011-

2014.   (Dkt. no. 75.)      Construing the parties’ letters (dkt.

nos. 75-77) as the motion papers, the motion is granted.

    As the cases cited by Plaintiff make clear, the statute of

limitations does not cabin the temporal scope of discovery.

Defendants’ citation to Williamson v. PricewaterhouseCoopers,

LLP, 9 N.Y.3d 1, 840 N.Y.S. 730 (2007) is irrelevant because it

does not deal with the scope of discovery.          Because the

complaint alleges professional malpractice based on the Curchin

Defendants’ continuous representation of Plaintiff from 2011

through 2018, documents spanning that time period are relevant

and shall be produced.



                                      1
         Case 1:19-cv-04821-LAP Document 80 Filed 07/29/20 Page 2 of 2



    Plaintiff’s motion to compel the production of documents

and other electronically stored information relating to

accounting services rendered by the Curchin Defendants during

the years 2011, 2012, 2013, and 2014 (dkt. no. 75) is granted.


SO ORDERED.

Dated:    July 29, 2020
          New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       2
